Citation Nr: 1103127	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder.

2.  Entitlement to service connection for an upper respiratory 
infection.

3.  Entitlement to an increased rating for intermittent 
bronchospastic disease, currently evaluated as 30 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to June 1958 and 
from January to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated August 
2007, the RO denied the Veteran's claim for an increased rating 
for his service-connected lung disability.  The Veteran has also 
perfected an appeal of an April 2009 rating action that denied 
service connection for a neurological disorder and a July 2009 
rating decision that also denied service connection for an upper 
respiratory infection.  

The issues of service connection for a neurological disorder and 
for an upper respiratory infection are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lung disability is not manifested by FEV-1 of 
40- 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent.

2.  The Veteran uses an inhaler, but has not required at least 
monthly visits for treatment of exacerbations or the use of 
systemic corticosteroids.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
intermittent bronchospastic disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between a 
Veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In a June 2007 letter, issued prior to the rating decision on 
appeal, and in a February 2009 letter, the VA provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate his claim for an increased rating, to include 
evidence that his service-connected disability has increased in 
severity.  The letter informed the Veteran of what information 
and evidence he must submit, and what information and evidence 
will be obtained by VA.  In addition, the letter advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the nature and symptoms of his condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on his employment. See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim 
for increased rating need not be "Veteran specific").  The letter 
also provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing a disability rating.  The February 2009 letter 
further advised the Veteran of how the VA assigns a disability 
rating and an effective date, and the type of evidence which 
impacts such.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include VA medical records and 
examination reports, and a statement from the Veteran's spouse.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices, submitting evidence, and 
providing argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 100 percent evaluation may be assigned for bronchial asthma 
when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Where FEV-1 is 40-55 percent 
predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic (oral 
or parenteral) corticosteroids, a 60 percent evaluation may be 
assigned.  When forced expiratory volume in one second is 56-70 
percent predicted, or; forced expiratory volume in one 
second/forced vital capacity of 57 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication, a 30 percent evaluation may be 
assigned.  38 C.F.R. § 4.97, Diagnostic Code 6602.

When evaluating based on PFTs, post-bronchodilator results are 
used in applying evaluation criteria in the rating schedule 
unless the post-bronchodilator results were poorer than the pre-
bronchodilator results, in which case the pre- bronchodilator 
values are used for rating purposes.  38 C.F.R. § 4.96(d)(5) 
(2010).  When there is a disparity between the results of 
different PFT FEV-1 (Forced Expiratory Volume in 1 Second) and 
FVC (Forced Vital Capacity), so that the level of evaluation 
would be different depending on which test result is used, the 
test result is used that the examiner states most accurately 
reflects the level of disability.  38 C.F.R. § 4.96(d)(6) (2010).

The Veteran and his spouse have reported the Veteran wheezes, 
coughs frequently and has trouble breathing.  The record reflects 
he has been treated by the VA for complaints including a 
productive cough.  The Board acknowledges that nodules have been 
identified on CT scans of the thorax, but these have been noted 
to be stable.

As noted above, the evaluation of the Veteran's service-connected 
lung disability is determined, in part, by the results of 
pulmonary function testing.  During the course of his claim for 
an increased rating, he has been given several such tests.  
Forced vital capacity (FVC) has ranged from 77 percent to 96 
percent; forced expiratory volume in one second (FEV-1) has 
ranged from 81 percent to 97 percent; and FVC/FEV-1 has ranged 
from 78 percent to 89 percent.  

These results are consistent with the 30 percent rating now in 
effect.  While the record confirms the Veteran uses an inhaler, 
there is no indication that he has ever required the use of a 
course of systemic corticosteroids.  In addition, he does not 
seek treatment on a monthly basis for exacerbations of his 
pulmonary condition.  

The Board acknowledges that there is conflicting evidence 
regarding whether the Veteran does, in fact, have asthma.  
Following the July 2007 VA examination, the examiner stated the 
Veteran's symptoms were typical of chronic bronchitis, and noted 
the Veteran had been coughing for years.  Since the pulmonary 
function test conducted in conjunction with the examination was 
normal, he recommended a methacholine challenge to see if the 
Veteran had hyperreactive airway disease (asthma).  The challenge 
was negative, and the examiner concluded the Veteran did not have 
asthma.  The Board acknowledges the Veteran was diagnosed with 
asthma following the November 2008 VA examination.  Even if the 
Board were to consider the Veteran's claim under Diagnostic Code 
6600 (chronic bronchitis), a higher evaluation is not warranted.  
This provision considers the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB).  However, 
the results range from 100 percent to 119 percent.  Thus, a 
rating in excess of 30 percent is not appropriate.  

The evidence supporting the Veteran's claim consists of his 
statements regarding the severity of his lung disease.  In 
contrast, the Board concludes the medical findings on examination 
are of greater probative value, and there is no basis for a 
higher rating.  

The Board has also considered whether the Veteran's service-
connected lung disorder presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are 
no exceptional or unusual factors with regard to the Veteran's 
lung disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service- connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
except as noted above, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not applicable in 
the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

An increased rating for intermittent bronchospastic disease is 
denied.


REMAND

In his July 2010 substantive appeal regarding the claims for 
service connection for a neurological disability and for an upper 
respiratory infection, the Veteran requested a travel board 
hearing.  To date, this hearing has not been scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
travel board hearing before a Veterans Law 
Judge of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


